UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4517



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JEFFREY E. MOLLOHAN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:05-cr-00134)


Submitted:   December 20, 2006            Decided:   March 15, 2007


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Ernest Skaggs, SKAGGS & SKAGGS, Fayetteville, West Virginia, for
Appellant. Charles T. Miller, Assistant United States Attorney,
Charleston, West Virginia, John Lanier File, OFFICE OF THE UNITED
STATES ATTORNEY, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jeffrey E. Mollohan appeals following his guilty plea and

the   imposition    of    a   120-month      sentence      for    knowingly     and

intentionally possessing a quantity of pseudoephedrine, knowing and

having   reason    to    believe    it   would      be   used    to   manufacture

methamphetamine, in violation of 21 U.S.C. § 841(c)(2)(2000).

Mollohan’s attorney filed a brief in accordance with Anders v.

California, 386 U.S. 739 (1967), certifying that there are no

meritorious   grounds      for   appeal,     but    questioning       whether    the

district court abused its discretion by not imposing the minimum

guideline sentence. The Government did not file a reply brief, and

although advised of his right to do so, Mollohan did not file a pro

se supplemental brief.        Finding no reversible error, we affirm.

           Mollohan      contends    that   the    district      court    committed

reversible error by not imposing the minimum guidelines sentence of

100 months.   After United States v. Booker, 543 U.S. 220 (2005), a

district court is no longer bound by the range prescribed by the

sentencing    guidelines.           However,       in    imposing     a    sentence

post-Booker, courts still must calculate the applicable guidelines

range after making the appropriate findings of fact and consider

the range in conjunction with other relevant factors under the

guidelines and § 3553(a). United States v. Moreland, 437 F.3d 424,

432 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).                     This court

will affirm a post-Booker sentence if it “is within the statutorily


                                     - 2 -
prescribed   range   and   is   reasonable.”    Id.   at   433    (internal

quotation marks and citation omitted).         “[A] sentence within the

proper advisory Guidelines range is presumptively reasonable.”

United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006).

          Here, the district court sentenced Mollohan post-Booker

and appropriately treated the guidelines as advisory.             The court

sentenced Mollohan after considering and examining the sentencing

guidelines and the § 3553(a) factors, as instructed by Booker.

Mollohan’s 120-month sentence is within the advisory guidelines

range, and it is below the statutory maximum of twenty years.

Finally, neither Mollohan nor the record suggests any information

so compelling as to rebut the presumption that a sentence within

the properly calculated guideline range is reasonable.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.               We

therefore affirm Mollohan’s conviction and sentence.             This court

requires that counsel inform Mollohan, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Mollohan requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.             Counsel’s

motion must state that a copy thereof was served on Mollohan.




                                  - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -